                                                                              ISTRIC
 1   BRUCE E. COPELAND, State Bar No. 124888
                                                                         TES D      TC
     bcopeland@nixonpeabody.com
                                                                       TA
 2   STACY M. BOVEN, State Bar No. 298734




                                                                                                           O
                                                                  S




                                                                                                            U
                                                                 ED
     sboven@nixonpeabody.com




                                                                                                             RT
 3   NIXON PEABODY LLP                                                                                D
                                                                                       RDERE




                                                             UNIT
     One Embarcadero Center, 32nd Floor                                        OO
 4   San Francisco, CA 94111                                           IT IS S




                                                                                                                   R NIA
     Tel: 415-984-8200
 5   Fax: 415-984-8300
                                                                                            nzale   z R o ge r s




                                                             NO
                                                                           d g e Yv onne Go




                                                                                                                   FO
 6   Attorneys for Defendants                                          J u




                                                               RT
     ECOVATIVE DESIGN LLC




                                                                                                              LI
 7                                                                              3/26/19
                                                                      ER




                                                                 H




                                                                                                            A
                                                                           N                                  C
 8                                                                             D IS T IC T            OF
                                                                                     R
 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11

12   BOLT THREADS, INC.,                                 Case No. 3:19-cv-01046

13                                  Plaintiffs,          STIPULATION TO EXTEND TIME FOR
                                                         DEFENDANT TO RESPOND TO
14          vs.                                          COMPLAINT

15   ECOVATIVE DESIGN LLC,                               Action Filed: July 26, 2018
                                                         Trial Date: None Set
16                                  Defendants.

17

18          IT IS HEREBY STIPULATED AND AGREED by the undersigned parties to this

19   proceeding as follows:

20          WHEREAS, Plaintiff Bolt Threads, Inc. (“Bolt”) field suit against Defendant Ecovative

21   Design LLC (“Ecovative”) on July 26, 2019, for Breach of Contract and Declaratory Relief (the

22   “Complaint”);

23          WHEREAS, Bolt and Ecovative have agreed to extend Ecovative’s time to answer or

24   otherwise respond to the Complaint, while expressly reserving the rights of both parties on all

25   issues, including but not limited to, personal jurisdiction and subject matter jurisdiction;

26          WHEREAS, Ecovative intends to bring a motion to dismiss for lack of subject matter

27   jurisdiction, in addition to other possible challenges to the Complaint;

28
               STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT
                                      CASE NO. 3:19-CV-01046
 1          THEREFORE, THE PARTIES, THROUGH THEIR RESPECTIVE ATTORNEYS OF

 2   RECORD, STIPULATE AS FOLLOWS:

 3          Pursuant to Rule 6-1(a) of the Civil Local Rules of this Court, Bolt and Ecovative, by and

 4   through their respective attorneys of record, hereby stipulate that the time for Ecovative to answer

 5   or otherwise respond to Bolt’s Complaint for Breach of Contract and Declaratory Relief shall be

 6   extended to and including April 22, 2019.

 7

 8    DATED: March 21, 2019                             NIXON PEABODY LLP

 9

10                                                      By: /s/ Bruce E. Copeland
                                                            BRUCE E. COPELAND
11                                                          STACY M. BOVEN
                                                            Attorneys for Defendant
12                                                          ECOVATIVE DESIGN LLC
13

14    DATED: March 21, 2019                             FENWICK AND WEST LLP

15

16                                                      By: /s/ Tyler Griffin Newby
                                                            TYLER GRIFFIN NEWBY
17                                                          BRYAN A. KOHM
                                                            ARMEN NERCESS NERCESSIAN
18                                                          Attorneys for Plaintiff
                                                            BOLT THREADS, INC.
19

20                              LOCAL RULE 5-1(I)(3) ATTESTATION

21          I hereby attest that concurrence in the filing of this document has been obtained from

22   attorney Tyler Griffin Newby.

23
      DATED: March 21, 2019                             NIXON PEABODY LLP
24

25
                                                        By: /s/ Bruce E. Copeland
26                                                          BRUCE E. COPELAND
                                                            Attorneys for Defendant
27                                                          ECOVATIVE DESIGN LLC

28
                                                     -2-
               STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT
                                      CASE NO. 3:19-CV-01046
